                 Case 3:20-cv-05214-BHS Document 12 Filed 11/16/20 Page 1 of 2




 1

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 6
     MATTHEW WAYNE FOWLER,                             CASE NO. C20-5214 BHS
 7
                               Petitioner,             ORDER ADOPTING REPORT
 8          v.                                         AND RECOMMENDATION

 9   JEFFREY A. UTTECHT,

10                             Respondent.

11

12          This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 11. The Court

14   having considered the R&R and the remaining record, and no objections having been

15   filed, does hereby find and order as follows:

16          (1)      The R&R is ADOPTED;

17          (2)      Petitioner’s petition for habeas corpus (Dkt. 4) is DENIED;

18          (3)      A certificate of appealability is DENIED; and

19          (4)      This case is closed.

20   \

21   \

22   \

23
     ORDER - 1
24
             Case 3:20-cv-05214-BHS Document 12 Filed 11/16/20 Page 2 of 2




 1         Dated this 16th day of November, 2020.

 2

 3

 4
                                           A
                                           BENJAMIN H. SETTLE
                                           United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
